IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


JOSE ISMAEL TORRES,

             Appellant,

 v.                                                     Case No. 5D16-4395

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed February 2, 2018

Appeal from the Circuit Court
for Volusia County,
Leah R. Case, Judge.

James S. Purdy, Public Defender, and
Robert E. Wildridge, Assistant Public
Defender, Daytona Beach, for Appellant.

Jose Ismael Torres, Wewahitchka, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      We affirm Torres’ judgment and sentence without further comment but remand for

correction of a scrivener’s error. Pursuant to section 775.087(2)(a)1.p., Florida Statutes

(2015), the ten-year minimum mandatory sentence should have been imposed for the
crime of possession of a firearm during the commission of a trafficking offense. Instead,

the trial judge inadvertently applied it to the drug trafficking charge pursuant to section

893.135(1), Florida Statutes (2015). We, therefore, remand for the trial court to make the

correction in the written sentence.



       AFFIRMED; REMANDED for correction of scrivener’s error.



BERGER, WALLIS, and EISNAUGLE, JJ., concur.




                                            2